DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-16, 18-30, and 32-34 are currently pending. Claims 1 and 4 are amended. Claims 18-30 were previously withdrawn. Claims 32-34 are newly added. Claim 34 introduces new subject matter. 
Claim Rejections - 35 USC § 112(a)
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 recites the limitation “wherein the arm extension is separately coupled to the first arm” in the last page of the claims. There is no support in the specification or drawings that indicates that an arm extension is separately coupled to the first arm; Paragraph [0073] only discloses “as illustrated in Figure 10, the first arm (415) may have or may be coupled to an arm extension (1010); and Figure 10/11 show arm extension (1010) coupled to first arm (415), but not separately attached.
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 33 recites the limitations "the first stem” and “the second stem" in lines 3-4 of the claim. Claim 1, from which claim 33 depends, does not mention first and second stems. It is unclear whether first and second stems are the same stem recited in claim 1 or if they are separate features. There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitations will be interpreted as “ the first arm” and “the second arm”.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 20140276288 A1), hereinafter referred to as “Randolph,” in view of Wilfred et al. (US 20140012169 A1), hereinafter referred to as “Wilfred”.
Regarding claim 1, Randolph teaches a dressing for treating an area around an ankle with negative pressure (a dressing (602) is shown for applying vacuum to the intact skin extending or surrounding a tissue site such as, for example, the tissue site (104) on both the distal side and proximal side of the ankle of the foot (103), see Paragraph [0066]), the dressing comprising: a manifold (610) comprising a stem (a flexible dressing portion (635), see Figure 6B), a first arm joined to the stem (proximal dressing portion (640) joined to portion (635), see Figure 6B), and a second arm joined to the stem (distal dressing portion (630) joined to portion (635), see Figure 6B), a cover disposed over the manifold (sleeve layer (612) envelops the manifold layer (610), see Paragraph [0070]). However, Randolph does not explicitly teach an attachment device having a treatment aperture; the manifold at least partially exposed through the treatment aperture; a cover coupled to the attachment device around the manifold; and an adhesive on the attachment device configured to bond to the area around the ankle.
While the embodiment of Figures 6A-7C has not explicitly made clear where the attachment device/adhesive is placed, reading Paragraph [0070] makes it clear that sleeve layer (612) seals in the other layers (610) and (620) to form a negative pressure treatment environment, much like what is shown in Fig. 1 where attachment device (113) forms a seal between the patient’s skin and the sleeve (112) to create a negative pressure chamber that encloses the manifold (110) and the wound.  Thus it is reasonably deduced that there is a ring of adhesive, much like that of attachment device (113) in the Figure 1 embodiment, formed on a skin-facing surface of sleeve (612) along its entire periphery, for sealing the dressing onto the skin of a patient.  The treatment aperture would therefore be defined by this ring of skin-touching adhesive, through which both layers (610 & 620) are exposed.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the device of Randolph to have an attachment device, which can be an adhesive (Paragraph [0046]), with a treatment aperture, as taught by Figure 6B of Randolph. Randolph teaches the attachment device is used to hold the desired vacuum within the chamber and to hold the dressing in place (see Paragraph [0070]).
Modified Randolph teaches all of the limitations as discussed above. However, modified Randolph does not explicitly disclose “the first arm comprising an arm extension for coupling to a fluid conductor”. 
Wilfred teaches a therapeutic wraps for the application of compressing and or thermal therapy; the wrap comprising a manifold (300) comprising a stem (see below), a first arm (303 and 304, see below) joined to the stem, and a second stem (302 and 301), the first arm comprising an arm extension (elongated arm (305) connected to portion (304), see Figure 1) for coupling to a fluid conductor (coupling to a fluid conductors (311, 312, and 313), see Figure 1).  
Modified Randolph and Wilfred are analogous art because both deal with uniquely shaped therapeutic wraps for application to various portions of the human body. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the dressing of Randolph to further include wherein the first arm comprises an extension arm for coupling to a fluid conductor, as taught by Wilfred. Wilfred teaches the extension arm would be beneficial for the therapeutic wrap to partially curve around an extremity during application of therapy, see Paragraph [0026]. It would also be beneficial for the fluid conductors to couple to the arm extension because it eliminates the discomfort of resting on top of the hoses when seated or supine and allows the person to easily monitor the flow of fluid (see last line of Paragraph [0031]).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second arm)][AltContent: textbox (First arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stem)]
    PNG
    media_image1.png
    490
    664
    media_image1.png
    Greyscale

Regarding claim 2, Randolph further teaches wherein the first arm has a greater span than the second arm (proximal dressing portion (640) has a greater span than distal dressing portion (630), see Figure 6B).
Regarding claim 3, Randolph and Wilfred teaches all of the limitations as discussed above in claim 1. However, Randolph does not explicitly disclose wherein: the first wing has a first span; the second wing has a second span; and a ratio of the first span to the second span is about 1.5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Randolph to have a ratio of the first and second span to be 1.5  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Randolph would not operate differently with the claimed span size ratio and since the dimension of the span ratio is used for the purpose of wrapping around a leg/foot. It may be obvious to make one arm longer so that it can fully wrap around the body part and provide a better seal. The device would function appropriately having the claimed size. 
Regarding claim 4, Randolph further teaches wherein the first arm and the second arm extend away from the stem (see Figure 6A).
Regarding claim 5, Randolph further teaches wherein the first arm and the second arm comprise converging edges (see Figure 6B) (see below).
[AltContent: arrow][AltContent: textbox (Converging Bio concave edges)]
    PNG
    media_image2.png
    730
    637
    media_image2.png
    Greyscale

Regarding claim 6, Randolph further teaches wherein the stem, the first arm, and the second arm define biconcave edges (see Figure 6B) (see above).
Regarding claim 7, Randolph further teaches wherein the manifold comprises a face that is biconcave (see Figure 6B).
Regarding claim 8, Randolph further teaches wherein the manifold (612) has a line of symmetry through the stem (See Figure 6B).
[AltContent: arrow][AltContent: textbox (Edge bounds first arm (640) second arm (630) and stem (635))][AltContent: arrow][AltContent: textbox (Void)][AltContent: textbox (Void)][AltContent: arrow]
    PNG
    media_image2.png
    730
    637
    media_image2.png
    Greyscale
Regarding claim 9, Randolph further teaches wherein: the manifold has a line of symmetry through the stem (manifold (612) is symmetric through the stem, see Figure 6B); and the first arm (640) and the second arm (630) define a void adjacent to each side of the stem (there are voids located between the first arm (640) and second arm (630), see Figure 6B) (see below).
Regarding claim 10, Randolph further teaches wherein: the manifold (612) has an edge bounding the first arm and the second arm (see above); and a portion of the edge bounding the first arm and the second arm converges toward the stem to define a concave void adjacent to each side of the stem (the edge converges towards stem (635), see above).
Regarding claim 11, Randolph further teaches a dressing interface (comfort layer (620) fluidly coupled to the first arm through the cover (coupled to the first proximal dressing portion, see Figure 6A-B).
Regarding claim 12, Randolph further teaches wherein the manifold comprises foam (the manifold may be a single piece of the same foam material, see Paragraph [0037])
Regarding claim 13, Randolph further teaches a comfort layer coupled to the manifold (comfort layer (620) coupled to sleeve (612), see Figure 6A), the comfort layer at least partially exposed through the treatment aperture (the comfort layer (620) will be exposed through the aperture formed by the ring of adhesive, see Figure 6B).
Regarding claim 14, Randolph further teaches wherein the adhesive is disposed in a border of the attachment device (it is reasonably deduced that there is a ring of adhesive formed on a skin-facing surface of sleeve (612), the treatment aperture would therefore be defined by this ring of skin-touching adhesive).
Regarding claim 15, Randolph further teaches wherein the attachment device further comprises a sealing ring around the treatment aperture (a ring of adhesive formed on a skin-facing surface of sleeve (612) for sealing the dressing onto the skin of a patient, see Paragraph [0070] and Figure 6B).
Regarding claim 32, Randolph and Wilfred teaches all of the limitations, as discussed above in claim 1, and Randolph further teaches wherein: the stem (635) is configured to be placed over a portion of a leg above the ankle (dressing portion (635) is placed above the ankle, see Figure 7B); However, Randolph and Wilfred do not explicitly disclose the first arm is configured to be placed over a lateral portion of the leg; and the second arm is configured to be placed over a medial portion of the leg.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the first stem to be located over a lateral portion of the leg and the second arm to be located over a medial portion of the leg, since the claims to an dressing which read on the prior art expect with regard to the position of the first and second would not have modified the operation of the device (providing negative pressure to a wound). The particular placement of the first and second arms would be obvious matter of design choice to one skilled in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding claim 33, Randolph and Wilfred teaches all of the limitations, as discussed above in claim 1, and Randolph further teaches the manifold (610) has a line of symmetry through the stem (see below); the first arm is asymmetrical about the line of symmetry (the manifold may come in many sizes or shapes deposing on the nature and size of intact skin at the tissue site, see Paragraph [0037]) (this would include an asymmetrical first arm, about the symmetry line, that is adapted to the contours of a specific body part); and the second arm is symmetrical about the line of symmetry (second arm (630) is symmetrical about the line of symmetry, see below).
[AltContent: arrow][AltContent: textbox (Line of Symmetry)][AltContent: connector]
    PNG
    media_image3.png
    752
    786
    media_image3.png
    Greyscale

12.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph and and Wilfred, as applied in claim 15, and in further view of Bradley et al. (US 20120022436 A1), hereinafter referred to as “Bradley”.
Regarding claim 16, Randolph and Wilfred teaches all of the limitations as discussed above in claim 15. However, modified Randolph does not explicitly disclose wherein the sealing ring comprises a hydrocolloid. 
Bradley teaches wherein the sealing ring comprises a hydrocolloid (sealing adhesive (30) is a hydrocolloid adhesive, see Figure 2A and Paragraph [0019]).
Modified Randolph and Bradley are analogous art because both deal with negative pressure wound therapy systems. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the sealing ring adhesive of modified Randolph and further include wherein the sealing ring was made from an hydrocolloid, as taught by Bradley. Bradley teaches hydrocolloids are known to function well as occlusive dressings, also proven to be effective bacterial barriers provide additional healing properties, absorb wound exudate, and prolong the useful life of the environmental control chamber (See Paragraph [0020]).
Response to Arguments
13.	Applicant’s arguments, see pg.1, filed 06/23/2022, with respect to claim 4 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 4 has been withdrawn. 
14.	Applicant’s arguments, see pg. 1-3, filed 06/23/2022, with respect to the rejection(s) of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection in view of Randolph alone, has been withdrawn. However, upon further consideration, a new ground(s) of rejection, as necessitated by amendment to claim 1, is made in view of Randolph (US 20140276288 A1) and Wilford (US 20140012169 A1).
As mapped above, Randolph teaches all of the limitations of claim 1, except for “the first arm comprising an arm extension for coupling to a fluid conductor”. Wilford teaches a similar therapeutic wrap that has a first stem (303 and 304) and an arm extension (elongated arm (305)) for coupling to a fluid conductor (coupling to a fluid conductors (311, 312, and 313)). The arm extension (elongated arm (305)) in Wilford acts as a separate element from the first arm (303 and 304) as clearly shown in Figure 1. It would be beneficial for the first arm to have an extension to allow for the therapeutic wrap to partially curve around an extremity during application of therapy, see Paragraph [0026]. It would also be beneficial for the fluid conductors to couple to the arm extension because it eliminates the discomfort of resting on top of the hoses when seated or supine and allows the person to easily monitor the flow of fluid (see last line of Paragraph [0031]).
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/17/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        22 August 2022